UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1108



RUTH LIDDELL,

                                              Plaintiff - Appellant,

          versus


FAIRFAX HOSPITAL,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-1453-A)


Submitted:   May 11, 2000                     Decided:   May 16, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ruth Liddell, Appellant Pro Se. Stephen William Robinson, Christina
Antoinette Volzer, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., McLean,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ruth Liddell appeals the district court’s order granting Fair-

fax Hospital’s motion to dismiss Liddell’s claims filed pursuant to

Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to

2000e-17 (West 1994 & Supp. 1999). Finding no reversible error, we

affirm.

     Because Liddell failed to raise her claims of national origin

and gender discrimination before the EEOC, we find that the dis-

trict court correctly dismissed these claims for failure to exhaust

administrative remedies.   See Evans v. Technologies Applications &

Serv. Co., 80 F.3d 954, 962-63 (4th Cir. 1996) (holding that “al-

legations contained in the administrative charge of discrimination

generally operate to limit the scope of any subsequent judicial

complaint”).   We also find that the district court correctly dis-

missed Liddell’s claim of disability discrimination in light of her

admission that she was not disabled (and her failure to show that

she was regarded as disabled) at the time of her termination.

     Accordingly, we affirm the district court’s order.    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                 2